DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 and 12-13 are pending and examined below. This action is in response to the claims filed 7/19/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112 filed on 7/19/22, regarding 35 U.S.C. § 112 rejections are moot in view of amendments filed 7/19/22. 35 U.S.C. § 112 rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 7/19/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 7/19/22. However, upon further consideration, a new grounds of rejection is made in view of Shashua et al. (US 2017/0010618).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pellolio et al. (US 2018/0174447) in view of Shashua et al. (US 2017/0010618).

Regarding claims 1 and 9, Pellolio discloses a system for estimating traffic speeds and anomalies including an apparatus for detecting an anomaly of an evaluation target condition of a road, the apparatus comprising (Abstract): 
a storage that stores a reference data set correlating to a predetermined attribute and being comprised of reference data samples (¶16-17 - non-transitory computer-readable storage medium corresponds to the recited storage, probe data corresponds to the recited reference data samples, speed and direction of travel correspond to the recited predetermined attribute, and average speed corresponds to the recited reference data set), 
the reference data samples having been respectively collected from reference vehicles as reference driving data items at the predetermined attribute under a normal condition of the road (¶44 and ¶53-56 - vehicle data, also referred to herein as "probe data," and due to the standard operation corresponds to the recited under normal conditions as well as historical or past traffic patterns where grouped direction of travel corresponding to the recited predetermined attribute and relative average corresponding to the recited normal conditions), 
the reference driving data items having representing a plurality of normal driving operations under the normal condition of the road (¶45, ¶53-56, and ¶63 - The probe data may also include speed and direction, and normal driving operations include speed/direction etc. as well as standard operations including stop lights as well as averaged speeds and historical or past traffic patterns for selected segments corresponding to the recited reference driving data),
an anomaly level calculator configured to (¶44 – processing server corresponds to the recited anomaly level calculator): 
obtain, from target vehicles, an evaluation data set correlating to the predetermined attribute and being comprised of target driving data items, the target driving data items being collected from each of the target vehicles at the predetermined attribute under the evaluation target condition of the road, the target driving data items representing a plurality of evaluation driving operations under the evaluation target condition of the road (¶55 and ¶61 – data set related to single probes corresponding to a probe-ID corresponds to the recited evaluation data from a target vehicle, all speeds from the probe data points of a single probe correspond to the recited data samples of the predetermined attribute as well as different groups of vehicles proceeding in similar directions as in ¶55 and Fig. 3 such as groups “B” “C” “D” and “E” representing different groups of target vehicles providing data sets correlating to the predetermined attributes, where speed and direction of travel corresponding to the recited plurality of driving operations that a driver can select which are evaluated to determine conditions of the road), and 
compare, a first of reference driving data items included in the reference data set with a second the target driving data items included in the evaluation data set to thereby calculate an anomaly level of the evaluation target condition of the road in accordance with a difference reference and target data items (¶53-56 and ¶69-70 – average speed for each direction corresponding to the recited second range of target driving data items compared to historical data from the same section corresponding to the recited first range of the reference driving data items to determine whether traffic congestion is present corresponding to the recited calculated anomaly level in accordance with a difference between the first and second data sets where traffic congestion may be categorized as high traffic, medium traffic, or low traffic, or any number of variations there between corresponding to the recited anomaly level).
Pellolio does not explicitly disclose the anomaly being a target road condition excluding traffic or the comparison being of a plurality of different types of evaluation driving operations including driving maneuvers and trajectories however Shashua discloses a self-aware vehicle navigation system including wherein the plurality of different types of normal driving operations include different types of driving maneuvers and trajectories with respect to the reference vehicles (¶976-979 and Fig. 86 - receive from each of a plurality of autonomous vehicles navigational situation information associated with an occurrence of an adjustment to a determined navigational maneuver corresponding to the recited comparison of plurality of types of normal driving operations and deviations from them for a plurality of vehicles on a road); and
the evaluation target condition of the road is a state of the road itself and wherein the plurality of different types of evaluation driving operations include different types of driving maneuvers and trajectories with respect to the target vehicles (¶976-979 and Fig. 86 - receive from each of a plurality of autonomous vehicles navigational situation information associated with an occurrence of an adjustment to a determined navigational maneuver corresponding to the recited comparison of plurality of types of normal driving operations and deviations from them for a plurality of vehicles on a road such as a temporary barrier, such as a fallen tree directly in front of a vehicle, roadwork, a low light condition, a glare condition, a pothole); and
between types of reference driving data items in the first distribution range and types of target driving data items included in the second range (¶976-979 and Fig. 86 -  receive from each of a plurality of autonomous vehicles corresponding to the recited distribution range of items including an occurrence of an adjustment to a determined navigational maneuver corresponding to the recited second range which may result from system or user invention overriding the road model while the determined navigational maneuvers before the adjustments corresponding to the recited reference driving data items in the first distribution range).
The combination of the anomaly detection system of Pellolio with the traffic maneuver trending system of Shashua fully discloses the elements as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the anomaly traffic detection system of Pellolio with the navigational situation information analysis of Shashua in order to identify the existence of, for example, a parked car, an intervening car, a temporary barrier, such as a fallen tree directly in front of a vehicle, roadwork, a low light condition, a glare condition, a pothole, an animal, or a pedestrian (Shashua - ¶977).

Regarding claim 2, Pellolio further discloses the anomaly level calculator is configured to (¶44 – processing server corresponds to the recited anomaly level calculator): 
generate a first probability distribution based on the reference data set, the first probability distribution representing probabilities of the types of reference driving data items in the first distribution range (¶63-69 - The speed values may be averaged over the path through the intersection, and a standard deviation of the speed values corresponding to the recited first probability distribution where average speeds of historical data provide reference data); 
generate a second probability distribution based on the evaluation data set, the second probability distribution representing probabilities of the types of reference driving data items in the second range (¶53-56 and¶61-69 - the probe speed is low on average or consistently slow corresponds to the recited second probability distribution utilizing standard deviation probability models); and 
calculate, as the anomaly level, a dissimilarity level between the first probability distribution and the second probability distribution (¶61-63 - vehicle's abnormally or surprisingly low speed on the path through the intersection may be considered traffic congestion related or a red traffic signal related, where congestion corresponds to the recited abnormality level by comparing present average speed to a known average speed). 
While Pellolio doesn’t explicitly disclose the above recited types of reference driving data items as claimed, Shashua further discloses the recited driving items as trajectories and maneuvers (¶976-979 and Fig. 86).  The combination of the anomaly detection system of Pellolio with the traffic maneuver trending system of Shashua fully discloses the elements as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the anomaly traffic detection system of Pellolio with the navigational situation information analysis of Shashua in order to identify the existence of, for example, a parked car, an intervening car, a temporary barrier, such as a fallen tree directly in front of a vehicle, roadwork, a low light condition, a glare condition, a pothole, an animal, or a pedestrian (Shashua - ¶977).

Regarding claim 3, Pellolio further discloses the anomaly level calculator is configured to calculate (¶44 – processing server corresponds to the recited anomaly level calculator)
the dissimilarity level between the first probability distribution and the second probability distribution in accordance with distances between the reference data samples included in the reference data set and respective evaluation data samples included in the evaluation data set (¶63-69 - confidence measure may be, for example, two standard deviations corresponding to the recited dissimilarity level distance between probability distributions by comparing present average speed to a historic average speed to determine dissimilarity level). 

Regarding claim 6, Pellolio further discloses the anomaly level calculator is configured to (¶44 – processing server corresponds to the recited anomaly level calculator): 
estimate a finite number of parameters defining a first statistical model of the first probability distribution as first parameters (¶63 - The speed values may be averaged over the path through the intersection, and a standard deviation of the speed values corresponding to the recited first probability distribution where speed as a single parameter is a finite number); 
estimate a finite number of parameters defining a second statistical model of the second probability distribution as second parameters (61 - the probe speed is low on average or consistently slow corresponds to the recited second probability distribution where speed as a single parameter is a finite number); and 
calculate a dissimilarity level between the first and the second statistical models as the dissimilarity level between the first and second probability distributions (¶61-63 - vehicle's abnormally or surprisingly low speed on the path through the intersection may be considered traffic congestion related or a red traffic signal related, where congestion corresponds to the recited abnormality level by comparing present average speed to a known average speed). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pellolio et al. (US 2018/0174447) in view of Shashua et al. (US 2017/0010618), as applied to claim 3 above, further in view of Adhikari and Platanios, Summary and Discussion of: “A Kernel Two-Sample Test” (2014), herein referred to as Adhikari.

Regarding claim 4, Pellolio further discloses the anomaly level calculator is configured to calculate (¶44 – processing server corresponds to the recited anomaly level calculator), 
as the dissimilarity level between the first probability distribution and the second probability distribution (¶63 – standard deviation corresponds to the recited dissimilarity level).
Pellolio in view of Shashua does not disclose the use of U statics or MMD however Adhikari discloses a statistical analysis including two-sample U statistics designed as a sample approximation of the square of a maximum mean discrepancy (Page 4 - two U-statistics and squared population MMD). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the anomaly detection system of Pellolio in view of Shashua with the statistical analysis of Adhikari in order to determine the difference between the mean function values on the two samples; because when this is large, the samples are likely from different distributions (Adhikari – Page 2).

Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pellolio et al. (US 2018/0174447) in view of Shashua et al. (US 2017/0010618), as applied to claims 3 and 6 above, further in view of Malnati et al. (US 2016/0217002)

Regarding claim 5, Pellolio further discloses the anomaly level calculator is configured to calculate (¶44 – processing server corresponds to the recited anomaly level calculator), 
as the dissimilarity level between the first probability distribution and the second probability distribution (¶63 – standard deviation corresponds to the recited dissimilarity level).
Pellolio in view of Shashua does not disclose the use of Kolmogorov-Smirnov statistics however Malnati discloses an anomaly detection method using Kolmogorov-Smirnov statistics (¶142). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the anomaly detection system of Pellolio in view of Shashua with the statistical analysis of Malnati in order to automate identification of behavior changes (Malnati - ¶8).

Regarding claim 7, Pellolio further discloses the anomaly level calculator is configured to (¶44 – processing server corresponds to the recited anomaly level calculator)
Pellolio in view of Shashua does not disclose the use of Kolmogorov-Smirnov statistics however Malnati further discloses using histogram comparison method including express each of the first and second statistical models as a histogram (¶109). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the anomaly detection system of Pellolio in view of Shashua with the statistical analysis of Malnati in order to automate identification of behavior changes (Malnati - ¶8).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pellolio et al. (US 2018/0174447) in view of Shashua et al. (US 2017/0010618), as applied to claim 6 above, further in view of Hershey and Olsen, Approximating the Kullback Leiber Divergence Between Gaussian Mixture Models (2007), herein referred to as Hershey. 

Regarding claim 8, Pellolio further discloses the anomaly level calculator is configured to (¶44 – processing server corresponds to the recited anomaly level calculator)
express each of the first and second statistical models as a Gaussian mixture model (¶85, ¶107, and Fig. 9 - Gaussian Process of identifying specific instances of anomalies within different distributions). 
Pellolio in view of Shashua does not explicitly disclose using Gaussian Mixture Methods. However Hershey discloses approximating divergence recognition between GMMS (Abstract).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined anomaly detection system of Pellolio in view of Shashua with the Gaussian pattern assessment of Hershey in order to statistically analyze and recognize patterns (Hershey - Abstract).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pellolio et al. (US 2018/0174447) in view of Shashua et al. (US 2017/0010618), as applied to claim 9 above, further in view Sumers (US 2017/0236411).

Regarding claims 12 and 13, Pellolio does not explicitly disclose the instances of target driving items however Shashua further discloses the different types of driving maneuvers and trajectories with respect to the target vehicles, as represented by the types of the target driving data item, (¶976-979 and Fig. 86).  The combination of the anomaly detection system of Pellolio with the traffic maneuver trending system of Shashua fully discloses the elements as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the anomaly traffic detection system of Pellolio with the navigational situation information analysis of Shashua in order to identify the existence of, for example, a parked car, an intervening car, a temporary barrier, such as a fallen tree directly in front of a vehicle, roadwork, a low light condition, a glare condition, a pothole, an animal, or a pedestrian (Shashua - ¶977).
While Shashua discloses utilizing maneuvers as trending data items, it does not disclose specific instances of what those maneuvers entail, however Sumers discloses a networks system for analyzing driving actions of drivers including includes one or more of: making a lane change from a current driving lane to another lane; a braking speed that is tied to a sudden braking; or a steering wheel turning speed that is tied to a sudden turning of a steering wheel (¶20 and ¶27 - The driving actions can include, for example, braking, pedal presses (or forward acceleration), steering, or non-driving activity (e.g., showing driver is distracted) where braking could including hard braking occurrences).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the anomaly traffic detection system of Pellolio in view of Shashua with the plurality of vehicle data correlations of Sumers in order to determine correlated contextual data about the driver and road network (Sumers - ¶67-68).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Datta et al. (US 2012/0237081) discloses an anomalous pattern detection system including a model builder/updater 602 may also be provided that builds the learned feature models from dominant distributions of the extracted features that define either a normal pattern or an anomaly pattern, or builds the learned trajectory model from dominant distributions of parameterized tracks of trajectories that define either a normal pattern or an anomaly pattern, and that may also update the models as a function of the fused anomaly decision. (¶45).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665